Filed 6/7/17
                           CERTIFIED FOR PUBLICATION

               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             SIXTH APPELLATE DISTRICT

THE PEOPLE,                                        H042795
                                                  (Santa Clara County
        Plaintiff and Appellant,                   Super. Ct. No. C1483868)

        v.

KEVIN NGUYEN,

        Defendant and Respondent.


        This case concerns the scope of a warrant to search a property based on probable
cause that a computer on the property was used in a crime.
        Police identified an IP address for an Internet account sharing child pornography
online. Comcast identified the account subscriber as Jennie Reynolds at 309 South 23rd
Street in San José. The police obtained a search warrant for the residence, garages, and
outbuildings at the address. While searching Reynolds’ house, the police discovered
defendant Kevin Nguyen was living in a separate residence behind the house. The police
then searched Nguyen’s residence and found a laptop with child pornography. The trial
court found the search overbroad and granted Nguyen’s motion to suppress.
        The Attorney General appeals. He contends the warrant expressly authorized the
search. He argues the warrant affidavit set forth probable cause to search any residence
on the property because anyone on the property could have accessed Reynolds’ computer
network wirelessly. Finally, the Attorney General contends the police acted in good faith
reliance on the warrant.
        We hold the police lacked probable cause to search defendant’s residence because
they had no basis to believe the suspect network was accessed from defendant’s
residence. We further hold the warrant did not expressly authorize the search, and the
police lacked good faith reliance on the warrant. We will affirm the judgment.
                       I. FACTUAL AND PROCEDURAL BACKGROUND
   A. Facts of the Search
       Detective Sean Pierce of the San José Police Department investigated child
pornography on the Internet. Pierce identified an IP address (Internet Protocol address)
used by a Comcast account sharing child pornography online. An IP address is an
identifier assigned to a device on a network, such as a router, computer, or printer. The
IP address allows the device to be identified and located by other devices. When a user
connects to the Internet through a router, the user’s Internet service provider (e.g.,
Comcast) assigns an IP address to the user’s router.
       Comcast informed Pierce that the account subscriber with the suspect IP address
was Jennie Reynolds at 309 South 23rd Street in San José. Pierce searched a database
and found three names associated with that address: Jennie Reynolds, Joshua
Blankenship, and Kevin Nguyen.
       Pierce searched for 309 South 23rd Street on Google Maps to get an overhead
“bird’s eye” view of the property. The overhead view revealed two distinct structures on
the lot: a house facing the street on the front of the lot, and a separate L-shaped structure
about 25 feet behind the front house. The rear structure appeared to cover an area of
about 1,000 square feet spanning the width of the lot.
       Pierce went to the address and viewed the property from the sidewalk in front of
the house. The house appeared to be a single family residence. Pierce saw only one
mailbox, one driveway, and one set of numbers affixed to the front of the house
identifying it as “309.” The rear structure was behind a fence at the end of the driveway.
Pierce testified that the only part of the structure he could see over the fence was a garage
door, leading him to believe the building was a garage.


                                              2
       Pierce searched for wireless network signals in the area in front of the house. He
did not locate any “open” wireless networks—i.e., networks unprotected by a password.
He detected multiple closed (password-protected) wireless network signals, but he could
not determine whether any of the signals were connected to computers on the property.
Nor could he determine whether any of the signals were associated with Reynolds’
Comcast account. He did not know whether there were any wireless routers on the
property.
       Pierce saw two cars parked on the property. He saw a car registered to Reynolds
parked on a cement area in front of the house. In the driveway, he saw a black Lexus
registered to Nguyen at the Mountain View Police Department. The police discovered
Nguyen was a police officer for the Mountain View Police Department.
       Pierce obtained a warrant for a search of: “The residence located at: 309 South
23rd Street in San Jose, CA described as a single story single family residence.” The
warrant described the appearance of the front house as viewed from the street. The
warrant also authorized the search of “any and all yards, garages, carports, outbuildings,
storage areas and sheds assigned to the above-described premises.”
       The supporting affidavit identified Jennie Reynolds as the subscriber to the
Comcast account with the suspect IP address. The affidavit stated that “the person
responsible for the trading of child pornography from this residence can be anyone with
access to the internet signal associated with this residence.” Neither the warrant nor the
affidavit mentioned Nguyen. Pierce testified that at the time he sought the warrant he did
not know Nguyen lived in the rear residence, and he had no information on the
relationship between Nguyen, Reynolds, and Blankenship.
       The day before police executed the search warrant, they notified the Mountain
View Police Department of the impending search of Nguyen’s residence. On the day
of the search, San José police officers surreptitiously followed Nguyen driving from
the property at 309 South 23rd Street to the Mountain View Police Department.
                                             3
When Nguyen arrived at work to report for duty, two Mountain View police officers took
him aside, informed him of the search, and told him to wait with them until the search
was complete.
       Soon thereafter, San José police officers executed the search warrant at 309 South
23rd Street. Police went to the front house first, where Reynolds let them in the front
door. Reynolds told Pierce that Nguyen, her landlord, lived in back. Reynolds showed
Pierce a mail slot where she put Nguyen’s mail to give to him later. She told Pierce she
had a key to an outer, metal cage-type door on Nguyen’s residence, but she did not have a
key to an inner wooden door behind the metal door.
       Police found a computer network router in the front house. They did not know
whether the signal from the network extended to the rear structure. Nor did they know
whether Nguyen had a password to access the network.
       Detective Daniel Garcia was one of the officers who searched the rear residence.
Garcia testified they were aware before entering the residence that Reynolds had
informed them Nguyen lived there. The entrance to the residence was separate from the
main house. The officers used the key supplied by Reynolds to open the outer metal
door, and they used a battering ram to break through the inner wooden door. In a
protective sweep of the residence, police found a bedroom, a bathroom, a living room, a
kitchen, and windows. Police subsequently found a laptop computer in the residence. A
forensic search of the laptop located child pornography on it.
       In the front house, police seized another computer containing child pornography.
The prosecution charged Reynolds’ husband, Joshua Blankenship, with possession of
child pornography.
   B. Procedural Background
       The prosecution charged Nguyen by information with one count of possessing
child pornography. (Pen. Code, § 311.11, subd. (a).)


                                             4
       Nguyen moved to quash and traverse the warrant and to suppress the fruits of the
search under Penal Code section 1538.5, subdivision (i). Nguyen argued that nothing in
the warrant affidavit established probable cause to believe he or his residence had any
connection to the network with the suspect IP address. He further argued that the warrant
affidavit intentionally or negligently failed to include material facts known to the
affiant—e.g., that Nguyen lived in the separate rear residence, that he was a police
officer, and that he would be detained at his workplace when the warrant was executed.
       In support of his motion, Nguyen submitted a sworn declaration stating he had
purchased the property at 309 South 23rd Street in 2012. At the time, the structure in the
rear had been converted to add a separate living space to the attached garage. Nguyen
asserted that the city was aware of the separate residence, and he attached a publicly
available real estate listing from Zillow describing the property as having a separate
“back unit” with one bedroom and one bathroom.
       The prosecution opposed Nguyen’s motion on the same grounds now asserted on
appeal, set forth below. At a hearing on the motion, several police officers testified to the
facts of the search as described above.
       The trial court denied the motion to traverse the warrant. The court found the
police conducted a reasonable investigation into the location to be searched and they
reasonably believed the location was a single dwelling with a detached garage before
executing the warrant. But the court granted the motion to quash on the ground the
execution of the warrant was overbroad, and the court suppressed the fruits of the search.
       The trial court made several findings of fact supporting quashal. First, the court
rejected the assertion that the rear structure was simply a garage: “Had that been the case
(i.e. the detached building was simply a garage) to search it would have been reasonable,
and indeed compelled by the warrant. The officers, however, discovered that the
detached building was plainly a separate residence before the recovery of any of the
computers or other evidence containing the child pornography from defendant’s detached
                                              5
residence.” The court ruled that when police realized the rear structure was a separate
residence, the law required them to halt their search and seek an additional warrant under
Maryland v. Garrison (1987) 480 U.S. 79 (Garrison).
       Second, the court found there was no evidence to establish, prior to the search, that
Nguyen’s residence shared Internet access with the front house. The court ruled it was
unreasonable for police to assume a separate residence in the rear would share the same
wireless network used by the residents of the front house.
       On this basis, the court concluded the police had no good faith grounds to believe
the warrant authorized a search of Nguyen’s residence. The court also found no evidence
to show the discovery of Nguyen’s laptop was inevitable. There being no valid grounds
to justify the search or excuse suppression, the court suppressed the fruits of the search.
       After the prosecution stated it was unable to proceed, the court dismissed the
charges under Penal Code section 1385. The Attorney General now appeals from that
order under Penal Code section 1238, subdivision (a)(1) and (7).
                                        II. DISCUSSION
       The Attorney General contends the trial court erred by granting the motion to
quash and suppressing the fruits of the search. He argues the language on the face of the
warrant and the supporting affidavit authorized the search. Even assuming the warrant
did not expressly authorize the search, the Attorney General contends the police acted in
good faith reliance on it.
       Nguyen contends his residence was neither a garage nor an outbuilding, such that
it fell outside the express terms of the warrant. He argues the affidavit failed to establish
probable cause because there was no evidence the suspect network could be accessed
from his residence. Finally, he disputes that the search fell within the good faith
exception. Nguyen does not challenge the trial court’s denial of the motion to traverse.




                                              6
   A. Legal Principles
       “The Warrant Clause of the Fourth Amendment categorically prohibits the
issuance of any warrant except one ‘particularly describing the place to be searched and
the persons or things to be seized.’ ” (Garrison, supra, 480 U.S. at p. 84, quoting U.S.
Const., 4th Amend.) “It is axiomatic that a warrant may not authorize a search broader
than the facts supporting its issuance.” (Burrows v. Superior Court (1974) 13 Cal. 3d 238,
250.) “[T]he scope of a lawful search is ‘defined by the object of the search and the
places in which there is probable cause to believe that it may be found.’ ” (Garrison,
supra, at p. 84, quoting United States v. Ross (1982) 456 U.S. 798, 824.) “If the scope of
the search exceeds that permitted by the terms of a validly issued warrant or the character
of the relevant exception from the warrant requirement, the subsequent seizure is
unconstitutional without more.” (Horton v. California (1990) 496 U.S. 128, 140.)
       “The scope of a warrant is determined by its language, reviewed under an
objective standard without regard to the subjective intent of the issuing magistrate or the
officers who secured or executed the warrant. [Citations.] Phrased differently, ‘the scope
of the officer’s authority is determined from the face of the warrant . . . .’ [Citation.] As
many courts have observed, ‘officers executing a search warrant are “required to interpret
it,” and they are “not obliged to interpret it narrowly.” ’ [Citations.] To satisfy the
objective standard, the officer’s interpretation must be reasonable.” (People v. Balint
(2006) 138 Cal. App. 4th 200, 207.)
       “In reviewing a trial court’s ruling on a motion to suppress evidence, we defer to
that court’s factual findings, express or implied, if they are supported by substantial
evidence. [Citation.] We exercise our independent judgment in determining whether, on
the facts presented, the search or seizure was reasonable under the Fourth Amendment.”
(People v. Lenart (2004) 32 Cal. 4th 1107, 1119.)




                                              7
   B. The Search of Nguyen’s Residence Exceeded the Scope of the Warrant
       The Attorney General contends the language of the warrant and the affidavit
expressly authorized the search of Nguyen’s residence. The Attorney General points to
language in the warrant listing “garages” and “outbuildings” as places to be searched. He
further argues that the affidavit established probable cause to search all the buildings on
the property based on the affiant’s statement that “the person responsible for the trading
of child pornography from this residence can be anyone with access to the internet signal
associated with this residence.”
       We find no language in the warrant authorizing a search of Nguyen’s residence.
The warrant identified “a single story single family residence” to be searched—i.e., the
front house on the street, which the warrant described in detail. The warrant makes no
mention of Nguyen’s residence. As to the claim his residence was included under the
term “garages” in the warrant, the trial court made a factual finding that the rear structure
was not “simply a garage” but was “plainly a separate residence.” Under our standard of
review, we are bound by the trial court’s finding if it is supported by substantial evidence.
(People v. Lenart, supra, 32 Cal.4th at p. 1119.)
       Abundant evidence supports the finding that Nguyen’s residence was not a garage.
By all accounts, the rear structure was previously a garage that had since been converted
to a residence through additional construction. The building had a bedroom, a kitchen, a
bathroom, a living space, and a separate doorway apart from any garage door. And
Nguyen actually lived there. A garage, by contrast, is “a building or compartment of a
building used for housing an automotive vehicle.” (Webster’s 3d New Internat. Dict.
(1993) p. 935, col. 2.) The record contains no evidence that an automotive vehicle was
housed in the structure, or that it was even capable of housing a vehicle. While we do not
interpret warrants narrowly, we must interpret them reasonably. (People v. Balint, supra,
138 Cal.App.4th at p. 207.) No reasonable interpretation of the term “garage” would
include Nguyen’s residence.
                                              8
       Nor did the inclusion of the term “outbuilding” on the warrant authorize the search
of Nguyen’s residence. An outbuilding is “ ‘[s]omething used in connection with a main
building. A small building appurtenant to a main building, and generally separated from
it; e.g. outhouse; storage shed.’ ” (People v. Smith (1994) 21 Cal. App. 4th 942, 951,
quoting Black’s Law Dict. (5th ed. 1979) p. 993, col. 1.) The record holds no evidence
Nguyen’s residence was used in connection with the main house, or that it served as an
outhouse, a storage shed, or anything else besides a separate residence for Nguyen.
Images of the residence show it is not a “small building,” but a sizeable structure nearly
as large as the front house. It was not an outbuilding; it was a separate residence.
       “[W]hen a warrant directs a search of a multiple occupancy apartment house or
building, absent a showing of probable cause for searching each unit or for believing that
the entire building is a single living unit, the warrant is void and a conviction obtained on
evidence seized under it cannot stand.” (People v. Estrada (1965) 234 Cal. App. 2d 136,
146.) In Garrison, for example, police obtained a warrant authorizing the search of “the
person of Lawrence McWebb and ‘the premises known as 2036 Park Avenue third floor
apartment.’ ” (Garrison, supra, 480 U.S. at p. 80.) The plain language of the warrant
authorized a search for the entire third floor. Before executing the warrant, the police
reasonably believed the third floor consisted of only one apartment. In fact, the third
floor consisted of two apartments, one of which Garrison occupied. Before they realized
this fact, the police found contraband in Garrison’s apartment. As soon as they realized
Garrison’s apartment was a separate residence, they stopped their search.
       The Supreme Court held, “If the officers had known, or should have known, that
the third floor contained two apartments before they entered the living quarters on the
third floor, and thus had been aware of the error in the warrant, they would have been
obligated to limit their search to McWebb’s apartment. Moreover, as the officers
recognized, they were required to discontinue the search of respondent’s apartment as
soon as they discovered that there were two separate units on the third floor and therefore
                                              9
were put on notice of the risk that they might be in a unit erroneously included within the
terms of the warrant.” (Garrison, supra, 480 U.S. at pp. 86-87.) But because the police
found the contraband before realizing they were in Garrison’s apartment, and because the
facts available to the officers made their mistake objectively reasonable, the high court
reversed the lower court’s ruling excluding the evidence. Here, the facts available to and
known by the police before the seizure established that the rear structure was Nguyen’s
separate residence. Under Garrison, the police should have ceased any attempt to search
the rear structure as soon as they realized it was Nguyen’s residence. The trial court
properly reached this conclusion in its application of Garrison.
       Even if the language of the warrant could be interpreted to include a search of
Nguyen’s residence, the warrant and affidavit failed to establish probable cause for such a
search. The Attorney General contends “probable cause was established by the existence
of an IP address assigned to an internet user at that property on the date and time the
contraband images were transferred.” He relies on the affidavit’s statement that “the
person responsible for the trading of child pornography from this residence can be
anyone with access to the internet signal associated with this residence.” The phrase
“this residence” in the affidavit referred to the front house—i.e., Reynolds’ residence.
The Attorney General asserts that “[e]ven though it turned out that there were multiple
domiciles on the property, there was probable cause to search all the residences because
the entire premises were suspect.”
       But the affidavit put forth no facts showing that Nguyen or anyone else in his
residence had access to any Internet signal emanating from Reynolds’ residence. Nor did
the prosecution introduce any such evidence at the hearing. When the defense attorney
asked Pierce if a wireless signal from the front house extended to Nguyen’s residence,
Pierce responded, “I don’t have an answer to that. I don’t know.” The police also had no
evidence Nguyen had a password to Reynolds’ network, and the affidavit does not state
he did. And there was no evidence presented at the hearing or set forth in the affidavit
                                             10
that Nguyen’s residence was connected to the front house by an Ethernet cable or any
other wire that could have carried a network signal.
       The premise of the Attorney General’s argument is that it is reasonable to assume
Nguyen’s residence had access to the same network as the front house because it is
possible for a wireless signal to extend that far. Pierce testified that a wireless network
signal could extend as far as a neighbor’s house next door to the property. By the
Attorney General’s logic, the police had probable cause to obtain a warrant for the
neighbor’s house as well. The Attorney General acknowledges this implication, but he
argues, “that there might be probable cause to search another location not named in the
warrant (like a neighboring property) does not negate the probable cause established in
the warrant affidavit.” But Pierce testified that prior to the search the police had no
information there was a wireless router anywhere on the suspect property. Thus, the
police had no evidence Reynolds’ residence or network was even broadcasting a wireless
signal. Based on these facts, the trial court found there was no evidence to establish prior
to the search that Nguyen’s residence shared Internet access with the front house. The
trial court’s finding is well supported by substantial evidence.
       Even assuming Reynolds’ residence was broadcasting a wireless network signal,
we reject the assertion that police had probable cause to search any other residence in
range of the signal. Probable cause requires more than mere speculation or bare
suspicion; probable cause requires reasonably trustworthy information sufficient to
convince a person of reasonable caution that an offense has been or is being committed.
(Brinegar v. United States (1949) 338 U.S. 160, 175-176.) Residents in urban areas may
find themselves in range of numerous wireless network signals at any given time, many
of which are not accessible without a password. Conversely, a user broadcasting a
wireless signal may put a large number of unwitting strangers within its range. If the
signal is password-protected, few of those strangers are likely to have access to the


                                             11
network. A person of reasonable caution would not be convinced that any given person
within range of a wireless network has access to that network.
       The Attorney General contends it is probable persons living on the same property
would share Internet service. But he provides no support for this assertion. A single
property may encompass a large number of residences—e.g., in a large apartment
building. A single apartment-dweller may broadcast a wireless network signal putting
dozens of other residents within its range. The mere fact that the residents share the same
property does not make it probable that any given resident in range of the network would
also share access to it. We agree with the trial court on this point: Probable cause
requires some additional information connecting a defendant’s residence to criminal
activity other than merely being in range of a suspect wireless signal.
       The Attorney General relies on Jeffers v. Commonwealth (2013) 62 Va.App. 151
(Jeffers). In Jeffers, police learned child pornography had been posted on the Internet by
a computer with a particular IP address. The IP address was registered to Isla Loxley at a
certain address. Police observed a trailer and a barn at the address. They obtained a
warrant for Loxley’s residence and specifically identified the barn in the warrant. Upon
searching the property, the police discovered Jeffers living in the barn. He accessed the
Internet through a physical wire connected to a computer in the trailer. He confessed to
downloading child pornography. On appeal, Jeffers argued police should not have
searched his barn once they realized he was living in it because it was no longer within
the scope of the warrant. The Court of Appeal rejected this argument and held that the
inclusion of the barn in the language of the warrant authorized police to search Jeffers’
residence. (Id. at p. 158.)
       Jeffers is inapposite. First, Jeffers did not challenge the magistrate’s
determination of probable cause for the warrant; he conceded police had established
probable cause for the search. (Jeffers, supra, 62 Va.App. at pp. 155-156.) Here,
Nguyen contends police had no probable cause to search his residence. For the reasons
                                             12
above, this contention is well taken. Second, the warrant in Jeffers specifically
commanded police to search the barn. Here, the warrant included “garages” and
“outbuildings” but Nguyen’s residence was neither a garage nor an outbuilding.
Nguyen’s residence was not included in the plain language of the warrant.
       We hold the police lacked probable cause to search Nguyen’s residence because
the police had no basis to believe the network with the suspect IP address was accessed
from Nguyen’s residence. The Attorney General contends this rule creates “an
unreasonable Catch-22” because the police have no way to ascertain which buildings on a
property have access to a given network. The Attorney General asserts this creates “an
unduly stringent burden on investigators.” But as the trial court pointed out, the police
could have done several things to establish probable cause for a search of Nguyen’s
residence. After entering Reynolds’ house, officers could have asked her if she had a
wireless network, whether it was password-protected, or whether Nguyen’s residence
shared access to the network. If the police had established probable cause to believe
Nguyen’s residence held evidence of a crime, they could have obtained a telephonic
warrant. Given that Nguyen was held at the Mountain View Police Department during
the search, the police had sufficient time to do so.
       For the reasons above, we conclude the police lacked probable cause to search
Nguyen’s residence and the search exceeded the scope of the warrant.
   C. Police Lacked a Good Faith Basis for the Search of Nguyen’s Residence
       The Attorney General argues the police acted in good faith reliance on the warrant,
even if the search exceeded the scope of the warrant. The trial court rejected this claim.
The court found the police knew Nguyen’s residence was not a garage before they
searched it, and the court found police had no basis to believe his residence had access to
the suspect network. The court’s analysis was sound.
       The good faith exception to the exclusionary rule applies when police act in
objectively reasonable reliance on a search warrant issued by a detached and neutral
                                             13
magistrate. (United States v. Leon (1984) 468 U.S. 897.) The prosecution bears the
burden to prove officers’ reliance on a warrant was objectively reasonable. (People v.
Hirata (2009) 175 Cal. App. 4th 1499, 1508.) “This objective standard ‘requires officers
to have a reasonable knowledge of what the law prohibits.’ ” (People v. Gotfried (2003)
107 Cal. App. 4th 254, 265, quoting United States v. Leon, supra, at p. 920, fn. 20.)
       The Attorney General contends the police reasonably believed Nguyen’s
residence—which the Attorney General describes as “the garage”—was included in the
plain language of the warrant. This argument ignores the trial court’s factual findings to
the contrary. The trial court found police knew Nguyen’s residence was a separate
residence, not a garage, before they searched it and seized the evidence. While this
finding focused on the officers’ subjective knowledge, the facts objectively available to
the officers established Nguyen’s residence was not a garage. Reynolds informed police
Nguyen lived there, and she supplied them with a key to open the outside metal door to
the residence. But she lacked a key to the inside wooden door, requiring officers to break
through it with a battering ram. Once inside, police performed a protective sweep and
found a bedroom, a kitchen, a living room, and a bathroom. At that point, no reasonable
officer could believe the building was a garage or an outbuilding instead of a separate
residence. The good faith exception requires officers to have a reasonable knowledge of
the law. (People v. Gotfried, supra, 107 Cal.App.4th at p. 265.) Under Garrison,
officers should have known the law required them to cease their search.
       The Attorney General contends it was reasonable for officers to believe the
warrant established probable cause to search the entire property because any computer on
the property could have accessed the suspect network. Again, this ignores the trial
court’s factual findings. The court found the police had no evidence prior to the search to
show Nguyen’s residence shared network access with the front house. The record
supports this finding. Before the search, officers did not know whether Reynolds’
residence was even broadcasting a wireless signal. If there was such a signal, officers did
                                            14
not know whether it extended to Nguyen’s residence. Even assuming there was a
wireless signal extending from Reynolds’ residence to Nguyen’s residence, police had no
evidence he had a password to it or that he had accessed it in any fashion. Nor was there
any evidence of an Ethernet cable or other wires connecting Nguyen’s residence to the
front house. Consequently, the warrant and its affidavit lacked any basis to believe the
suspect network could be accessed from Nguyen’s residence. Neither the warrant nor the
affidavit even mentioned Nguyen or his residence. In short, nothing in the warrant or the
affidavit could reasonably be interpreted as probable cause that Nguyen had actually
accessed the network associated with the suspect IP address. On this record, police could
not reasonably believe the warrant established probable cause to search Nguyen’s
residence.
       We perceive no valid exception to the warrant clause that would justify the search
or excuse suppression of the evidence. No claims of exigent circumstances were raised
in the trial court or on appeal. The trial court rejected the prosecution’s assertion of
inevitable discovery, and the Attorney General abandons this claim on appeal. We
conclude the trial court properly suppressed the evidence seized in the search of
Nguyen’s residence.
                                      III.   DISPOSITION
       The judgment is affirmed.




                                              15
                            Premo, J.




      WE CONCUR:




            Rushing, P.J.




            Grover, J.




People v. Nguyen
H042795
Trial Court:                        Santa Clara County Superior Court
                                    Superior Court No. C1483868

Trial Judge:                        Hon. Griffin M. J. Bonini

Counsel for Plaintiff/Appellant:    Xavier Becerra
The People                          Attorney General

                                    Gerald A. Engler
                                    Chief Assistant Attorney General

                                    Jeffrey M. Laurence
                                    Senior Assistant Attorney General

                                    Laurence K. Sullivan
                                    Supervising Deputy Attorney General

                                    Bridget Billeter
                                    Deputy Attorney General

                                    Leif M. Dautch
                                    Deputy Attorney General

Counsel for Defendant/Respondent:   Law Office of Jeremy D. Blank
Kevin Nguyen                        Jeremy D. Blank




People v. Nguyen
H042795